UNITED S'I`ATES DISTR]CT COURT
MIDDLE DISTRICT OF LOUISIANA

ROBERT ROBERTSON

CIVIL ACTION
VERSUS

NO. 18-75-JWD-RLB
BREC, ET AL.

ORDER

After independently reviewing the entire record in this case and for the reasons set forth
in the Magistrate Judge's Report and Recomrnendation (Doc. 8) dated August 6, 2018, to which
no opposition was filed;

IT IS ORDERED that the Report and Recommendation is ADOPTED lN PART and
REJECTED IN PART, and that the plaintiffs claims against Defendant BREC are dismissed
without prejudice pursuant to Rule 4 of the Federal Rules of Civil Procedure and Local Rule
41(b)(l)(A) for failure to serve and failure to prosecute.

Signed in Baton Rouge, Loujsiana, on October 30 201 S.

z</\l/\

.IUDGE J 0 W. deGRAVELLES
UNITE T TES DISTR_ICT COURT
N[IDDLE DISTRICT OF LOUISIANA

 

